Exhibit 10.1



New Microsoft Word Document_orion_page_001.gif [orn-20201009ex101d78fe0001.jpg]

Execution Version SEVENTH AMENDMENT TO CREDIT AGREEMENT THIS SEVENTH AMENDMENT
TO CREDIT AGREEMENT (this “Amendment”), is made and entered into as of June 8,
2020, by and among ORION GROUP HOLDINGS, INC., a Delaware corporation (formerly
known as Orion Marine Group, Inc.) (the “Borrower”), certain Subsidiaries of the
Borrower designated as “Guarantors” on the signature pages hereof (together with
the Borrower, the “Credit Parties”), the 364-Day Revolving Lenders, the Existing
Lenders party hereto constituting the Required Lenders, and REGIONS BANK, as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Agent”). W I T N E S S E T H: WHEREAS, the Borrower, the Guarantors, certain
banks and other financial institutions (the “Existing Lenders”) and the Agent
are parties to a certain Credit Agreement, dated as of August 5, 2015 (as
amended by that certain First Amendment to Credit Agreement, dated as of April
27, 2016, that certain Second Amendment to Credit Agreement, dated as of July
28, 2017, that certain Third Amendment to Credit Agreement, dated as of November
7, 2017, that certain Fourth Amendment to Credit Agreement, dated as of July 31,
2018, that certain Fifth Amendment to Credit Agreement, dated as of March 21,
2019, that certain Sixth Amendment to Credit Agreement, dated as of May 7, 2019,
and as further amended, restated, supplemented, increased, extended or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Existing Lenders have made loans
and certain other financial accommodations available to the Borrower; WHEREAS,
the Borrower has requested that (a) certain banks and other financial
institutions (the “364-Day Revolving Lenders”; and together with the Existing
Lenders, collectively, the “Lenders”) provide a $20,000,000 364-day revolving
credit facility under the Credit Agreement (the “364-Day Revolving Credit
Facility”) and (b) the Existing Lenders constituting the Required Lenders and
the Agent (i) amend certain provisions of the Credit Agreement to, inter alia,
provide for the 364-Day Revolving Credit Facility and (ii) waive the Designated
Defaults (as defined below); WHEREAS, the 364-Day Revolving Lenders are willing
to provide the commitments under the 364-Day Revolving Credit Facility as set
forth on Appendix A to the Credit Agreement (as Amended pursuant to this
Amendment) and, together with the Existing Lenders party hereto constituting the
Required Lenders, make such amendments to the Credit Agreement, including,
without limitation, to provide for the 364-Day Revolving Credit Facility, in
each case, in accordance with the terms and conditions set forth herein; and
WHEREAS, the Required Lenders and the Agent are willing to waive the Designated
Defaults in accordance with the terms and conditions set forth herein. NOW,
THEREFORE, for good and valuable consideration, the sufficiency and receipt of
which are acknowledged, the Borrower, the Guarantors, the 364-Day Revolving
Lenders, the Required Lenders and the Agent agree as follows:





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_002.gif [orn-20201009ex101d78fe0002.jpg]

1. Amendments to Credit Agreement. From and after the Seventh Amendment
Effective Date (as hereinafter defined), the Credit Agreement is amended
pursuant to this Amendment and amendments to the Credit Agreement prior to the
date hereof to delete the stricken text (indicated textually in the same manner
as the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment (the “Amended Credit Agreement”). 2.
Amendments to Appendices and Schedules to Credit Agreement. From and after the
Seventh Amendment Effective Date, (a) Appendix A (Lenders, Commitments and
Commitment Percentages) to the Credit Agreement is amended and restated in its
entirety pursuant to this Amendment as set forth on Annex B to this Amendment,
(b) each of Schedule 6.10(b) (Real Estate Assets) and Schedule 6.10(d) (Vessels)
to the Credit Agreement is amended and restated in its entirety pursuant to this
Amendment as set forth on Annex C to this Amendment, (c) each of Exhibit 2.1
(Form of Funding Notice), Exhibit 2.8 (Form of Conversion/Continuation Notice)
and Exhibit 11.5 (Form of Assignment Agreement) to the Credit Agreement is
amended and restated in its entirety pursuant to this Amendment as set forth on
Annex D to this Amendment and (d) a new Exhibit 2.5-4 (Form of 364-Day Revolving
Note) is added to the Credit Agreement pursuant to this Amendment in the form
attached hereto as Annex E. All other Appendices, Schedules and Exhibits to the
Credit Agreement shall not be modified or otherwise affected. 3. Conditions
Precedent. Completion of the following to the satisfaction of the Agent and the
Required Lenders shall constitute express conditions precedent to the
effectiveness of the amendments set forth in this Amendment (and the date on
which all of the foregoing shall have occurred as determined by the Agent being
called herein the “Seventh Amendment Effective Date”): (a) Executed Credit
Documents. Receipt by the Agent of counterparts of this Amendment duly executed
by the parties hereto and receipt by each 364-Day Revolving Lender of a Note
duly executed by the Borrower. (b) Fees and Expenses. The Agent shall have
confirmation that all fees and expenses required to be paid on or before the
Seventh Amendment Effective Date have been paid, including the fees and expenses
of King & Spalding LLP. (c)No Default or Event of Default.Immediately before and
after giving effect to the amendments contemplated hereby, no Default or Event
of Default exists other than the Designated Defaults (as defined below). (d)
Closing Certificate A certificate from an Authorized Officer of the Borrower, in
form and substance reasonably satisfactory to the Agent and the Lenders,
confirming, among other things, (i) all consents, approvals, authorizations,
registrations, or filings required to be made or obtained by the Borrower and
the other Credit Parties, if any, in connection with this Amendment and the
other Credit Documents contemplated to be executed and delivered in connection
herewith and the transactions contemplated herein and therein have been obtained
and are in full force and effect, (ii) no investigation 2





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_003.gif [orn-20201009ex101d78fe0003.jpg]

or inquiry by any Governmental Authority regarding the Amended Credit Agreement
and the other Credit Documents contemplated to be executed and delivered in
connection herewith and the transactions contemplated herein and therein is
ongoing, (iii) the financings and the transactions contemplated by this
Amendment and the other Credit Documents contemplated to be executed and
delivered in connection herewith are in compliance with all applicable laws and
regulations (including all applicable securities and banking laws, rules and
regulations), (iv) since the date of the most-recent annual audited financial
statements for the Borrower, there has been no event or circumstance which could
be reasonably expected to have a Material Adverse Effect, and (v) the Borrower,
individually, and the Borrower and its Subsidiaries, taken as a whole, are
Solvent after giving effect to the transactions contemplated hereby and the
incurrence of Indebtedness related thereto. (e) Organizational Documents.
Receipt by the Agent of the following: (i) Charter Documents. Copies of articles
of incorporation, certificate of organization or formation, or other like
document for each of the Credit Parties certified as of a recent date by the
appropriate Governmental Authority and by an Authorized Officer of such Credit
Party or, in the alternative, a certification from an Authorized Officer of each
Credit Party that such Credit Party’s articles of incorporation, certificate of
organization or formation, or other like document delivered on the Closing Date
(or later date, as applicable) remains true and complete as of the Seventh
Amendment Effective Date. (ii) Organizational Documents Certificate. (A) Copies
of bylaws, operating agreement, partnership agreement or like document or a
certification from an Authorized Officer that the bylaws, operating agreement,
partnership agreement or like document delivered on the Closing Date (or later
date, as applicable) remain true and complete as of the Seventh Amendment
Effective Date (or certified updates as applicable), (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents contemplated to be
executed and delivered in connection therewith, and (C) incumbency certificates,
for each of the Credit Parties or a certification from an Authorized Officer
that each officer listed in the incumbency certificate delivered on the Closing
Date (or later date, as applicable) remains duly authorized to execute and
deliver on behalf of such Credit Party this Amendment and each other Credit
Document contemplated to be executed and delivered in connection therewith by
such Credit Party, in each case certified by an Authorized Officer in form and
substance reasonably satisfactory to the Agent. (iii)Good Standing Certificate.
Copies of certificates of good standing, existence or the like of a recent date
for each of the Credit Parties from the appropriate Governmental Authority of
its jurisdiction of formation, incorporation or organization. 3





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_004.gif [orn-20201009ex101d78fe0004.jpg]

(f) Opinions of Counsel. Receipt by the Agent of customary opinions of counsel
for each of the Credit Parties, including, among other things, opinions
regarding the due authorization, execution and delivery of this Amendment and
the other Credit Documents contemplated to be executed and delivered in
connection therewith and the enforceability thereof. (g) UCC Searches. Receipt
by the Agent of (i) searches of UCC filings in the jurisdiction of incorporation
or formation, as applicable, of each Credit Party and each jurisdiction where
any Collateral is located and (ii) tax lien and judgment searches, in each case,
evidencing that no Liens exist other than Permitted Liens. 4. Waiver. Upon
satisfaction of the conditions set forth in Section 3 hereof, the Agent and the
Required Lenders waive any Default or Event of Default (collectively, the
“Designated Defaults”) that may have occurred under Section 9.1(c) of the Credit
Agreement as a result of the failure of the Credit Parties to (i) timely notify
the Agent of the formation of Orion Marine Construction Bahamas, LLC, a limited
liability company organized in the Commonwealth of the Bahamas (“OMCB”), and
provide such information with respect to OMCB, in each case, as required
pursuant to Section 7.14(a) of the Credit Agreement and (ii) cause OMCB to
become a Guarantor under the Credit Agreement and take such other actions in
connection with such joinder, in each case, as required pursuant to Section
7.14(b) of the Credit Agreement. The waivers contained in this Section 4 shall
only be relied upon and used for the specific purposes set forth herein, (x)
shall not constitute nor be deemed to constitute a waiver, except as otherwise
expressly set forth herein, of any Default or Event of Default or any term or
condition of the Credit Agreement or the other Credit Documents, (y) shall not
constitute nor be deemed to constitute a consent by the Agent or any Lender to
anything other than the specific purpose set forth herein and (z) shall not
constitute a custom or course of dealing among the parties hereto. 5. Joinder.
Upon execution of this Amendment, OMCB acknowledges, agrees and confirms that it
will be deemed to be a party to: (a) the Credit Agreement and a “Guarantor” for
all purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement. OMCB hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Guarantors contained in the Credit
Agreement. Without limiting the generality of the foregoing terms of this clause
(a), OMCB hereby, jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Agent, as provided in
Section 4 of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof; (b)the Security Agreement and an “Obligor” for all purposes of the
Security Agreement, and shall have all the obligations of an Obligor thereunder
as if it had executed the Security Agreement. OMCB hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the 4





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_005.gif [orn-20201009ex101d78fe0005.jpg]

Security Agreement. Without limiting the generality of the foregoing terms of
this clause (b), OMCB hereby grants, pledges and assigns to the Collateral
Agent, for the benefit of the holders of the Obligations, a continuing security
interest in any and all right, title and interest of OMCB in and to the
Collateral (as defined in the Security Agreement) of OMCB to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations; (c) the
Pledge Agreement, and shall have all the rights and obligations of a “Pledgor”
(as such term is defined in the Pledge Agreement) thereunder as if it had
executed the Pledge Agreement. OMCB hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement. Without limiting the generality of the foregoing terms of this
clause (c), OMCB hereby pledges and assigns to the Collateral Agent, for the
benefit of the holders of the Obligations, and grants to the Collateral Agent,
for the benefit of the Lenders, a continuing security interest in any and all
right, title and interest of OMCB in and to Pledged Collateral (as such term is
defined in the Pledge Agreement); and (d) OMCB hereby represents and warrants to
the Agent and the Lenders that (i) OMCB’s exact legal name and state of
formation are set forth on the signature pages hereto, (ii) OMCB’s taxpayer
identification number and organization number are set forth on Annex D hereto,
(iii) other than as set forth on Annex F hereto, OMCB has not changed its legal
name, changed its state of formation, been party to a merger, consolidation or
other change in structure in the five years preceding the date hereof and (iv)
Annex F hereto lists each Subsidiary of OMCB, together with (A) jurisdiction of
formation, (B) number of shares of each class of Equity Interests outstanding,
(C) the certificate number(s) of the certificates evidencing such Equity
Interests and number and percentage of outstanding shares of each class owned by
OMCB (directly or indirectly) of such Equity Interests and (D) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto. 6. Post-Closing
Matters. (a) By not later than July 23, 2020 (or such later date as the Agent
may agree to in writing in its sole discretion), each Credit Party shall have
granted to the Agent (for the benefit of the Lenders) a first priority perfected
Lien on such Credit Party’s right, title and interest in and to each vessel
owned by such Credit Party and not subject to the Fleet Mortgage as of the
Seventh Amendment Effective Date. (b) By not later than July 8, 2020 (or such
later date as the Agent may agree to in writing in its sole discretion), the
Credit Parties shall have delivered to the Agent documents of the types referred
to in Sections 5.1(b) and (d) of the Credit Agreement and favorable opinions of
counsel to OMCB (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in Section
7.14(b) of the Credit Agreement), all in form, content and scope satisfactory to
the Agent. 5





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_006.gif [orn-20201009ex101d78fe0006.jpg]

7. Representations and Warranties. As of the Seventh Amendment Effective Date,
after giving effect to this Amendment, the representations and warranties
contained in the Amended Credit Agreement and in the other Credit Documents are
true and correct in all material respects (or, with respect to any such
representation or warranty that is modified by materiality or Material Adverse
Effect, are true and correct in all respects) on and as of the Seventh Amendment
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, and no event has occurred and is continuing or would
result from the consummation of this Amendment and the transactions contemplated
hereby that would constitute an Event of Default or a Default. 8. Reaffirmation
of Credit Party Obligations. Each Credit Party hereby ratifies the Credit
Agreement, as amended hereby, and each other Credit Document to which it is a
party and acknowledges and reaffirms (a) that it is bound by all terms of the
Credit Agreement, as amended hereby, and such other Credit Documents applicable
to it and (b) that it is responsible for the observance and full performance of
its respective Obligations. 9. Release of Claims and Covenant Not to Sue. (a)
Lenders’ and On the Seventh Amendment Effective Date, in consideration of the
Required the Agent’s agreements contained in this Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Credit Party, on behalf of itself and its successors and
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives, and other representatives (each Credit
Party and all such other Persons being hereinafter referred to collectively as
the “Releasing Parties” and individually as a “Releasing Party”), hereby
absolutely, unconditionally, and irrevocably releases, remises, and forever
discharges Agent, each Lender, and each of their respective successors and
assigns, and their respective present and former shareholders, members,
managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives, and other
representatives (Agent, Lenders, and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from any and all demands, actions, causes of action, suits, damages, and
any and all other claims, counterclaims, defenses, rights of set-off, demands,
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every kind and nature, known or unknown, suspected or unsuspected, at law or
in equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have, or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause, or thing whatsoever which arises at any time on or
prior to the date of this Amendment for or on account of, in relation to, or in
any way in connection with this Amendment, the Credit Agreement, any of the
other Credit Documents, or any of the transactions hereunder or thereunder. (b)
Each Credit Party understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense to any Claim and may
be used as a basis for an injunction against any action, suit, or other
proceeding which may be instituted, prosecuted, or attempted in breach of the
provisions of such release. 6





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_007.gif [orn-20201009ex101d78fe0007.jpg]

(c) Each Credit Party agrees that no fact, event, circumstance, evidence, or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute, and unconditional nature of the
release set forth above. (d)On and after the Seventh Amendment Effective Date,
each Credit Party hereby absolutely, unconditionally and irrevocably covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding, or otherwise) any Releasee on the basis of
any Claim released, remised, and discharged by any Credit Party pursuant to
clause (a) of this Section. If any Credit Party violates the foregoing covenant,
the Borrower, for itself and its successors and assigns, and its present and
former members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives, and other representatives, agrees to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation. 10. Effect of Amendment.Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Credit Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Agent. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders under the Credit Agreement or the other Credit
Documents, nor constitute a waiver of any provision of the Credit Agreement or
the other Credit Documents. This Amendment shall constitute a Credit Document
for all purposes of the Credit Agreement. 11. Governing Law. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York. 12. No Novation. This Amendment is not intended by the
parties to be, and shall not be construed to be, a novation of the Credit
Agreement or an accord and satisfaction in regard thereto. 13. Counterparts.
This Amendment may be executed by one or more of the parties hereto in any
number of separate counterparts, each of which shall be deemed an original and
all of which, taken together, shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
transmission or by electronic mail in pdf form shall be as effective as delivery
of a manually executed counterpart hereof. 14. Binding Nature. This Amendment
shall be binding upon and inure to the benefit of the parties hereto, their
respective successors, successors-in-titles, and assigns. 15. Entire
Understanding. This Amendment sets forth the entire understanding of the parties
with respect to the matters set forth herein, and shall supersede any prior
negotiations or agreements, whether written or oral, with respect thereto.
[Signature Pages To Follow] 7





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_008.gif [orn-20201009ex101d78fe0008.jpg]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. OUP HOLDINGS, INC., orporation (f/k/a Orion Marine Group, a
Delawar Inc.) By: Name: Robert Tabb Title: Vice President, Chief Financial
Officer & Treasurer GUARANTORS: ORION ADMINISTRATIVE SERVICES, INC., a Texas
corporation EAST & WEST JONES PLACEMENT AREAS, LLC, a Texas limited liability
company ORION INDUSTRIAL CONSTRUCTION, LLC, a Louisiana limited liability
company (f/k/a F. Miller Construction, Inc.) ORION MARINE CONTRACTORS, INC., a
Delaware corporation OCLP,LLC, a Nevada limited liability company OCGP,LLC, a
Texas limited liabi l ity company ORION C NSTRUCTION, L.P., a Texas l iited
partnership RUCTION, INC., By: Name:Robert Tabb Title: Vice President &
Treasurer Orion Signature Page to Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_009.gif [orn-20201009ex101d78fe0009.jpg]

SSL SOUTH, LLC, a Florida limited liability company COMMERCIAL CHANNEL AND DOCK
COMPANY, a Texas corporation INDUSTRIAL CHANNEL AND DOCK COMPANY, a Texas
corporation KING FISHER MARINE SERVICE, LLC, a Texas limited liability company
MISENER MARINE CONSTRUCTION, INC., a Georgia corporation T. LAQUAY DREDGING,
LLC, a Texas limited liability company ORION CONCRETE CONSTRUCTION, LLC, a
Delaware limited liability company SCHNEIDER E & C COMPANY, INC., a Florida
corporation T.A.S. COMMERCIAL CONCRETE CONSTRUCTION, L.L.C., a Delaware limited
liability company ERCIAL CONCRETE By: Name:Robert Tabb Title: Vice President &
Treasurer Orion Signature Page to Sevent h Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_010.gif [orn-20201009ex101d78fe0010.jpg]

PREFERRED TOOL SERVICES, INC., a Texas corporation ORION MARINE GROUP, LLC, a
Texas limited liability company TONY BAGLIORE CONCRETE, INC., a Texas
corporation (d/b/a TAS Commercial Concrete CTX) ORION CORPRATE SERVICES, LLC, a
Texas limited liability company ORION GOVERNMENT SERVICES, LLC, a Washington
limited liability company By: Name:Robert Tabb Title: Vice President & Treasurer
Orion Signature Page to Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_011.gif [orn-20201009ex101d78fe0011.jpg]

ORION MARINE CONSTRUCTION BAHAMAS, LLC, a limited liability company organized in
the commonwealth of the Bahamas By: Name:Robert Tabb Title: Vice President &
Treasurer Orion Signature Page to Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_012.gif [orn-20201009ex101d78fe0012.jpg]

AGENT: REGIONS BANK, as Administrative Agent and as Collateral Agent By: Name:
David Baynash Title: Senior Vice President Orion Signature Page to Seventh
Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_013.gif [orn-20201009ex101d78fe0013.jpg]

LENDERS: BANK OF AMERICA, N.A., as a Lender By: Name: Jameson Burke Title:
Senior Vice President Orion Signature Page to Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_014.gif [orn-20201009ex101d78fe0014.jpg]

BOKF, NA dba BANK OF TEXAS, as a Lender By: Name: Frank Carvelli Title: Senior
Vice President Orion Signature Page to Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_015.gif [orn-20201009ex101d78fe0015.jpg]

IBERIABANK, asa Lender By: Name: Brian Harley Title: SVP Orion Signature Page to
Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_016.gif [orn-20201009ex101d78fe0016.jpg]

TRUIST BANK, a North Carolina banking corporation, formerly known as Branch
Banking and Trust Company as a Lender By: Name: Mark L Thomas Title: Senior Vice
President Orion Signature Page to Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_017.gif [orn-20201009ex101d78fe0017.jpg]

TRUSTMARK NATIONAL BANK, as a Lender By: Name: Reed C Cook Title: Senior Vice
President Orion Signature Page to Seventh Amendment





--------------------------------------------------------------------------------

New Microsoft Word Document_orion_page_018.gif [orn-20201009ex101d78fe0018.jpg]

ANNEX A Amended Credit Agreement [Attached]



--------------------------------------------------------------------------------